Name: Commission Regulation (EC) NoÃ 2104/2004 of 9 December 2004 laying down detailed implementing rules for Council Regulation (EC) NoÃ 639/2004 on the management of fishing fleets registered in the Community outermost regions
 Type: Regulation
 Subject Matter: fisheries;  Europe;  regions and regional policy
 Date Published: nan

 10.12.2004 EN Official Journal of the European Union L 365/19 COMMISSION REGULATION (EC) No 2104/2004 of 9 December 2004 laying down detailed implementing rules for Council Regulation (EC) No 639/2004 on the management of fishing fleets registered in the Community outermost regions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 11(5) thereof, Having regard to Council Regulation (EC) No 639/2004 of 30 March 2004 on the management of fishing fleets registered in the Community outermost regions (2), and in particular Article 1(2) and Article 4(3) thereof, Whereas: (1) Regulation (EC) No 639/2004 lays down derogations for the management of fishing fleets in the outermost regions until 31 December 2006. These derogations relate to the entry/exit schemes referred to in Regulation (EC) No 2371/2002, and the aid for the renewal and modernisation of the fleet referred to in Council Regulation (EC) No 2792/1999 (3). (2) Under Regulation (EC) No 639/2004, for France and Portugal the specific reference levels for the fleet segments registered in the outermost regions are the multiannual guidance programme (MAGP IV) objectives at the end of 2002. (3) For the Canary Islands, the specific reference levels are to be fixed using an approach similar to that used to fix the MAGP IV objectives, taking into account the limits of the fishing opportunities available to the fleets in question. To this end the Scientific Technical and Economic Committee for Fisheries (STECF) delivered an opinion in its March/April 2004 session report on the fishing opportunities of fleets registered in the Canary Islands. Spain and the Commission have also examined the fishing opportunities of fleets registered to the Canary Islands and active under bilateral and multilateral agreements. According to the Commission, none of these examinations or reports has revealed any possibility of expansion of the fleets currently registered in the Canary Islands. (4) The Member States must report on changes in the fleets registered in the outermost regions in the annual report referred to in Commission Regulation (EC) No 1438/2003 of 12 August 2003 laying down implementing rules on the Community Fleet Policy as defined in Chapter III of Council Regulation (EC) No 2371/2002 (4). (5) The Commission has taken account of its declaration in the margins of the Council of 30 March 2004 (5) on the detailed implementing rules for Regulation (EC) No 639/2004, in particular as regards the most appropriate segmentation in relation to types of fishing, scientific opinions on the state of targeted stocks and similar treatment of fleets operating on the same fisheries. (6) This Regulation must apply from the date of application of Regulation (EC) No 639/2004. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Specific reference levels The specific reference levels for the fleets registered in the outermost regions of France, Portugal and Spain are fixed in the Annex hereto for each fleet segment. These specific reference levels are the maximum capacity levels, in GT and in kW, that the Member States shall be authorised to accept through entries to the fleet by way of derogation from Article 13 of Regulation (EC) No 2371/2002. Article 2 Monitoring specific reference levels For each of the segments referred to in Article 1, the reference level in terms of tonnage and power on any date after 31 December 2002 shall be equal to the reference level for that segment, as fixed in the Annex hereto, minus the tonnage and power of the vessels in that segment leaving the fleet after 31 December 2002 as a result of public aid. Article 3 Consolidation of reference levels On 31 December 2006, the Commission shall calculate for each Member State the total capacities in terms of GT and kW of the fleets registered in the outermost regions and of the entries into these fleets decided in accordance with the provisions of Article 2 of Regulation (EC) No 639/2004 which are not yet registered on that date. This figure shall be added to the reference levels of the mainland fleet. The result shall constitute the reference levels for the Member State fleet as from 1 January 2007. Article 4 Contribution to annual reports In the annual report provided for in Article 12 of Regulation (EC) No 1438/2003 the Member States concerned shall report on changes in the fleets registered in the outermost regions. Figures relating to 2003 shall be incorporated into the annual report for 2004. Article 5 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2003. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2004. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 102, 7.4.2004, p. 9. (3) OJ L 337, 31.12.1999, p. 10. Regulation as last amended by Regulation (EC) No 1421/2004 (OJ L 260, 6.8.2004, p. 1). (4) OJ L 204, 13.8.2003, p. 21. Regulation as last amended by Regulation (EC) No 916/2004 (OJ L 163, 30.4.2004, p. 81). (5) Council document No 7520/04 ADD1, 19.3.2004. ANNEX Specific reference levels for fishing fleets registered in the outermost regions of France, Portugal and Spain Spain Fleet segment Segment code GT kW Canary Islands. Length < 12 m. EU waters CA1 2 878 23 202 Canary Islands. Length > 12 m. EU waters CA2 4 779 16 055 Canary Islands. Length > 12 m. International and third country waters CA3 51 167 90 680 Total 58 824 129 937 France Fleet segment Segment code GT kW RÃ ©union. Demersal and pelagic species. Length < 12 m 4FC 1 050 14 000 RÃ ©union. Pelagic species. Length > 12 m 4FD 9 705 24 610 French Guiana. Demersal and pelagic species. Length < 12 m 4FF 400 5 250 French Guiana. Shrimp vessels. 4FG 6 526 19 726 French Guiana. Pelagic species. Offshore vessels. 4FH 3 500 5 000 Martinique. Demersal and pelagic species. Length < 12 m 4FJ 2 800 65 500 Martinique. Pelagic species. Length > 12 m 4FK 1 000 3 000 Guadeloupe. Demersal and pelagic species. Length < 12 m 4FL 4 100 105 000 Guadeloupe. Pelagic species. Length > 12 m 4FM 500 1 750 Total 29 581 243 836 Portugal Fleet segment Segment code GT kW Madeira. Demersal species. Length < 12 m 4K6 680 4 574 Madeira. Demersal and pelagic species. Length > 12 m 4K7 5 354 17 414 Madeira. Pelagic species. Seine. Length > 12 m 4K8 253 1 170 Azores. Demersal species. Length < 12 m 4K9 2 721 20 815 Azores. Demersal and pelagic species. Length > 12 m 4KA 14 246 36 846 Total 23 254 80 819